Title: To James Madison from William Lee, 26 March 1808
From: Lee, William
To: Madison, James



Sir,
Bordeaux March 26: 1808

I have the honor to transmit you a dispatch from General Armstrong, and to inclose you the Imperial Decree creating a new nobility with a tremendous one against the Jews.  Both are thought necessary by the nation and appear to be highly approved of.
Notwithstanding our vicinity to Spain we are as totally in the dark respecting the destination of the immense army which the Emperor still continues pouring into that country as you can possibly be at Washington.  The news of the day is that the King of Spain with the advice and consent of the French has abdicated his throne in favor of the Prince of Asturias his eldest son who has caused to be arrested the Prince of Peace.  The Emperor is said to have past through this last  incognito, but our reports are so various that no reliance can be placed on them.  Among other things it is rumoured that the Toulon and Rochfort fleets have been defeated by the English after having landed a body of troops in Sicily.
We have as yet no decision of the Council of prizes on the numerous vessels detained under the Imperial Decrees.  An impression is gaining ground both here and at Paris, that the Emperor is dissatisfied with the length of our parley with England, of course the greatest anxiety prevails among the Americans.  Those who can leave the Country are hurrying away; and those who remain behind are securing their property.  Some of us are not without hopes that the wisdom of our government will direct us clear of a contest with either, and that the Embargo will be continued until our differences with both shall be adjusted by negotiation.
Accompanying this you have a file of papers from which but little can be gleaned and nothing learnt of the distresses of the people of Europe.  From the Baltic to the Archipelago, nothing but despair and misery is to be seen.  Grass is growing in the streets of this City.  Its beautiful port is totally deserted except by two Marblehead fishing Schooners and three or four empty Vessels which still swing to the tide.  Let those who thirst for war for conquests, dominion and glory come here and learn a lesson.  With great respect I have the honor to remain Your obdt. & devoted Servant

Wm. Lee

